440 F.2d 407
Charlie James BARNER and Paul Sidney Bowers, Defendants-Appellants,v.UNITED STATES of America, Plaintiff-Appellee.
No. 31131 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 16, 1971.

Richard Wayne Grant, Marianna, Fla., Court appointed, for defendants-appellants.
William Stafford, U.S. Atty., Clinton Ashmore, Asst. U.S. Atty., Tallahassee, Fla., for plaintiff-appellee.
Appeal from United States District Court, Northern District of Florida; David L. Middlebrooks, Jr., District Judge.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1

1
*Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966